Exhibit 10.25
EXECUTIVE EMPLOYMENT AGREEMENT
Employment Agreement (“Agreement”) made as of the 6th day of June 2019 by and
between Sangamo Therapeutics, Inc., a Delaware corporation (the “Company”), and
Gary Loeb (“Executive”) (collectively, the “Parties”).
R E C I T A L S
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties agree follows:
1.Employment.
The Company hereby agrees to employ Executive and Executive hereby agrees to
accept such employment, on the terms and conditions set forth in this Agreement,
with a start date of July 29th 2019 (the “Effective Date”).
2. At-Will Employment.
Executive shall be employed on an at-will basis. Either Executive or the Company
may terminate employment at any time, with or without cause, and with or without
advance notice.
3. Position, Duties and Obligations.
(a) Executive shall be appointed as the Executive Vice President and Chief Legal
Counsel and shall serve in such position, and in such other positions as the
Board and the Company may from time to time reasonably determine, subject at all
times to the direction, supervision and authority of the Chief Executive
Officer.
(b) During Executive’s employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s ability, and shall devote
substantially all of Executive’s business time, attention, knowledge, skills and
interests to the business of the Company (and its affiliates or subsidiaries).
(c) During Executive’s employment, Executive shall not, whether directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Chief Executive Officer.
(d) The foregoing in this Section 3 shall not preclude Executive from serving on
any corporate, civic or charitable boards or committees on which Executive is
serving as of the Effective Date and discloses to the Chief Executive Officer
prior to the Effective Date or on which Executive commences service following
such date with the Chief Executive Officer’s



--------------------------------------------------------------------------------

Exhibit 10.25
prior written approval, so long as such activities do not interfere with the
performance of Executive’s responsibilities hereunder.
(e) Executive’s principal place of business will be located in Brisbane,
California.
(f) Executive represents that Executive may enter into this Agreement, and as of
the Effective Date, 1) accept employment with the Company under the terms of
this Agreement, and 2) perform the duties and responsibilities contemplated by
this Agreement without violating any other agreement or agreements with other
parties including but not limited to and any prior employers.
4. Compensation and Benefits.
(a) Base Compensation. The Company shall pay to Executive an annual base salary
of $400,000 Dollars, prorated for any partial employment period and payable in
equal monthly installments in accordance with the Company’s payroll schedule.
The Compensation Committee of the Board shall annually review the then-current
level of Executive’s base salary (for increase only) to determine the amount, if
any, of change to such salary.
(b) Annual Performance Bonus. Executive is eligible to earn an annual
performance bonus commencing with the 2019 calendar year performance period. The
target amount of Executive’s annual cash bonus shall be 40% percent of
Executive’s annual base salary. The Board shall have sole discretion to
determine whether any annual cash bonus will be paid based upon achievement of
both corporate objectives and Executive’s personal objectives, and the
reasonable discretion to determine that actual amount of any such bonus.
Executive must be an employee in good standing on the date that the Board makes
such determination in order to earn any such bonus, which determination shall be
made by the Board no later than March 31 of the calendar year first following
the performance period calendar year. The actual bonus may be more or less than
the target amount based upon the Company’s achievement over the year. Any bonus
to which Executive becomes entitled for a particular calendar year shall be paid
in accordance with the terms of the applicable bonus plan, but in no event later
than the second payroll period following such Board determination. The
Compensation Committee of the Board shall annually review Executive’s then
target amount for the annual cash bonus (for increase only) to determine the
amount, if any, of change to such target amount.
(c) Executive Severance Plan. Executive shall be deemed an Eligible Employee and
an Executive Officer and entitled to receive certain severance benefits under
the Sangamo Therapeutics, Inc. Executive Severance Plan dated February 6, 2019
(the “Severance Plan”) subject to the terms and conditions of the Severance
Plan. A copy of the Severance Plan has been provided to Executive concurrently
with this Agreement. Notwithstanding the foregoing, in the event that the
Company withdraws this offer after it is signed by Executive or terminates this
Agreement prior to the Effective Date for any reason other than Executive’s
failure to successfully pass the requirements for a background check clearance,
satisfactory reference check, and satisfactory proof of Executive’s legal right
to work in the United States required under Section 8(a) herein, then Executive
shall be entitled to severance under the
2

--------------------------------------------------------------------------------

Exhibit 10.25
Severance Plan as though his employment was terminated by the Company other than
for Cause to the same extent as he would otherwise be entitled had such
termination occurred after the Effective Date; provided, however, that Executive
shall not be entitled to such severance if he has not notified his current
employer of his intent to resign his employment at the time the Company informs
him of the withdrawal or termination of this Agreement.
(d) Benefits. Executive will be entitled to the employee benefits generally
provided to other executive officers of the Company pursuant to the terms of the
applicable benefit plans. Executive will not be subject to a formal paid time
off program. Executive is free to take paid time off from work for vacation,
medical appointments, and other short-term absences due to illnesses or other
personal reasons. If Executive desires to take time off for a duration longer
than two (2) weeks manager approval is required. Unlimited paid time off is
available from the first day of employment.
(e) Equity. Effective as of August 25th 2019 or the trading day immediately
preceding in the event August 25th is not a trading day (the “Grant Date”), the
Compensation Committee of the Board shall grant Executive a non-statutory stock
option to purchase up to 250,000 shares of the Company’s Common Stock with an
exercise price per share equal to the fair market value of the Company’s Common
Stock on the Grant Date (the “Option”) under the Company’s 2018 Equity Incentive
Plan (the “Plan”). The Option will be evidenced by the standard stock option
agreement under the Plan and will be subject to the terms and conditions of that
agreement and the Plan, with one-quarter of the Option shares vesting twelve
(12) months from the Grant Date and the remainder vesting in equal monthly
installments for thirty-six (36) months thereafter, provided Executive remains a
full-time employee through each such vesting date. Vesting of the Option and any
subsequent equity grants will cease upon termination of Executive’s service by
either party for any reason.
(f) Clawback. Notwithstanding anything to the contrary in this Agreement, all
compensation paid to Executive by the Company (whether payable pursuant to this
Agreement or otherwise) will be subject to reduction, recovery and/or recoupment
to the extent required by any present or future law, government regulation or
stock exchange listing requirement (or any policy adopted by the Company which
ensures compliance with the requirements of any such law, government regulation
or stock exchange listing requirement).
(g) Resignation from Positions. Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), Executive, upon written request from the Board, shall
immediately resign from any positions Executive has with the Company (or any
subsidiary), whether as an executive, officer, employee, consultant, director,
trustee, fiduciary or otherwise.
5. Confidentiality. Executive agrees to abide by the terms and conditions of the
Employee Confidential Information and Invention Assignment Agreement between
Executive and the Company, a copy of which is attached as Exhibit A. Executive
further agrees that at all times both during Executive’s employment by the
Company and after Executive’s employment ends, Executive will keep in confidence
and trust, and will not use or disclose, except as directed by the Company, any
confidential or proprietary information of the Company.
3

--------------------------------------------------------------------------------

Exhibit 10.25
6. Tax Withholdings. Any and all cash compensation and other benefits (including
without limitation, base salary, annual bonus and sign-on bonus) paid to
Executive under this Agreement shall be subject to all applicable tax
withholding requirements, and the Company shall make such other deductions as
may be required and/or allowed by applicable law and/or as authorized in writing
by Executive.
7. Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between Executive and the Company shall be resolved by binding
arbitration before the Judicial Arbitration and Mediation Service (the “JAMS”),
in accordance with the JAMS Employment Arbitration Rules and Procedures,
available at www.jamsadr.com. Executive and the Company each agree that before
proceeding to arbitration, they will mediate disputes before the JAMS by a
mediator approved by the JAMS. If mediation fails to resolve the matter, any
subsequent arbitration shall be conducted by an arbitrator approved by the JAMS
and mutually acceptable to Executive and the Company. All disputes,
controversies, and claims shall be conducted by a single arbitrator, who shall:
(i) allow discovery authorized by California Code of Civil Procedure Section
1282, et seq., or any other discovery required by applicable law; and (ii) issue
a written award that sets forth the essential findings of fact and conclusions
of law on which the award is based. The arbitrator shall have the authority to
award any relief authorized by law in connection with the asserted claims or
disputes. Judgment upon the arbitrator’s award may be entered in any court
having jurisdiction thereof. If Executive and the Company are unable to agree on
the mediator or the arbitrator, then the JAMS shall select the
mediator/arbitrator. The resolution of the dispute by the arbitrator shall be
final, binding, non-appealable, and fully enforceable by a court of competent
jurisdiction under the Federal Arbitration Act. The arbitration award shall be
in writing and shall include a statement of the reasons for the award. The
arbitration shall be held in San Francisco, California. The Company shall pay
all JAMS, mediation, and arbitrator’s fees and costs, irrespective of who raised
the claim and the outcome of arbitration.
8. Miscellaneous.
(a) Conditions to Agreement. This Agreement is contingent upon a background
check clearance, satisfactory reference check, and satisfactory proof of
Executive’s legal right to work in the United States. Executive agrees to
provide any documentation or information at the Company’s request to facilitate
these processes.
(b) Governing Law. This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of California.
(c) Attorneys’ Fees. In the event of any controversy, claim or dispute between
the parties, arising out of or relating to this Agreement or the breach hereof,
or the interpretation hereof, each party shall bear its own legal fees and
expenses. Notwithstanding the foregoing, in the event of a finding by any court
having jurisdiction over such matter that any party initiating an action under
this Agreement failed to have a reasonable prospect of prevailing on its claim,
the arbitrator shall have discretion to award the prevailing party attorneys’
fees and costs incurred by it with respect to such claim or action. The
"prevailing party" means the party determined by the arbitrator to have most
nearly prevailed, even if such party did not prevail in all matters, not
necessarily the one in whose favor a judgment is rendered.
4

--------------------------------------------------------------------------------

Exhibit 10.25
(d) Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the Parties hereto.
(e) Severability. If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction (or
determined by the arbitrator) to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement, or the enforceability
or invalidity of this Agreement as a whole. Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.
(f) Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.
(g) Entire Agreement. This Agreement, along with any other agreements set forth
herein, including without limitation, the Proprietary Information and Inventions
Agreement, constitutes the entire agreement between the parties with respect to
the employment of Executive.
(h) 



5

--------------------------------------------------------------------------------



SANGAMO THERAPEUTICS, INC.
By:

Name:

Title:

GARY LOEB










--------------------------------------------------------------------------------



EXHIBIT A
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
In consideration of my employment or continued employment by Sangamo
Therapeutics, Inc. (“Sangamo”), its direct and indirect subsidiaries, parents,
affiliates, predecessors, successors and assigns (together with Sangamo, the
“Company”), and the compensation and benefits provided to me now and during my
employment with the Company, I hereby enter into this Employee Confidential
Information and Invention Assignment Agreement (the “Agreement”), which will be
deemed effective as of the first day of my employment with the Company:



1.CONFIDENTIAL INFORMATION PROTECTIONS.
1.1 Recognition of Company’s Rights; Nondisclosure. I understand and acknowledge
that my employment by Company creates a relationship of confidence and trust
with respect to Company’s Confidential Information (as defined below) and that
Company has a protectable interest therein. At all times during and after my
employment, I will hold in confidence and will not disclose, use, lecture upon,
or publish any of Company’s Confidential Information, except as such disclosure,
use or publication may be required in connection with my work for Company, or
unless an officer of Company expressly authorizes such disclosure. I will obtain
Company’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that discloses and/or incorporates any
Confidential Information. I hereby assign to Sangamo any rights I may have or
acquire in such Confidential Information and recognize that all Confidential
Information shall be the sole and exclusive property of Sangamo and its assigns.
I will take all reasonable precautions to prevent the inadvertent accidental
disclosure of Confidential Information. Notwithstanding the foregoing, pursuant
to 18 U.S.C. Section 1833(b), I shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information of Company. By way of
illustration but not limitation, “Confidential Information” includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, software in source
or object code versions, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques and any other
proprietary technology and all Intellectual Property Rights therein
(collectively, “Inventions”); (b) information regarding research, development,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, margins, discounts, credit
terms, pricing and billing policies, quoting procedures, methods of obtaining
business, forecasts, future plans and potential strategies, financial
projections and business strategies, operational plans, financing and
capital-raising plans, activities and agreements, internal services and
operational manuals, methods of conducting Company business, suppliers and
supplier information, and purchasing; (c) information regarding customers and
potential customers of Company, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by Company, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services provided or sought to be
provided to customers and potential customers of Company and other non-public
information relating to customers and potential customers; (d) information
regarding any of Company’s business partners and their services, including
names, representatives, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services received by Company, and
other non-public information relating to business partners; (e) information
regarding personnel, employee lists, compensation, and employee skills; and (f)
any other non-public information which a competitor of Company could use to the
competitive disadvantage of Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry through no breach of this Agreement or
other act or omission by me. Further, notwithstanding the foregoing or anything
to the contrary in this Agreement or any other agreement between the Company and
me, nothing in this Agreement shall limit my right to discuss my employment or
report possible violations of law or regulation with any federal government
agency or similar


1

--------------------------------------------------------------------------------

Exhibit 10.25
state or local agency or to discuss the terms and conditions of my employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.
1.3 Third Party Information. I understand, in addition, that Company has
received, and in the future will receive, from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During my
employment and thereafter, I will hold Third Party Information in confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information unless expressly
authorized by an officer of Company in writing.
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.
2.ASSIGNMENTS OF INVENTIONS.
2.1 Definitions. As used in this Agreement, the term “Intellectual Property
Rights” means all trade secrets, Copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country; the term “Copyright” means the exclusive legal right to
reproduce, perform, display, distribute and make derivative works of a work of
authorship (as a literary, musical, or artistic work) recognized by the laws of
any jurisdiction or country; and the term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.
2.2 Excluded Inventions and Other Inventions. Attached hereto as Attachment 1 is
a list describing all existing Inventions, if any, that may relate to Company’s
business or actual or demonstrably anticipated research or development and that
were made by me or acquired by me prior to the commencement of my employment
with, and which are not to be assigned to, Company (“Excluded Inventions”). If
no such list is attached, I represent and agree that it is because I have no
rights in any existing Inventions that may relate to Company’s business or
actual or demonstrably anticipated research or development. For purposes of this
Agreement, “Other Inventions” means Inventions in which I have or may have an
interest, as of the commencement of my employment, other than Company Inventions
(defined below) and Excluded Inventions. I acknowledge and agree that if I use
any Excluded Inventions or any Other Inventions in the scope of my employment,
or if I include any Excluded Inventions or Other Inventions in any product or
service of Company, or if my rights in any Excluded Inventions or Other
Inventions may block or interfere with, or may otherwise be required for, the
exercise by Company of any rights assigned to Company under this Agreement, I
will immediately so notify Company in writing. Unless Company and I agree
otherwise in writing as to particular Excluded Inventions or Other Inventions, I
hereby grant to Company, in such circumstances (whether or not I give Company
notice as required above), a non-exclusive, perpetual, transferable, fully-paid
and royalty-free, irrevocable and worldwide license, with rights to sublicense
through multiple levels of sublicensees, to reproduce, make derivative works of,
distribute, publicly perform, and publicly display in any form or medium,
whether now known or later developed, make, have made, use, sell, import, offer
for sale, and exercise any and all present or future rights in, such Excluded
Inventions and Other Inventions. To the extent that any third parties have
rights in any such Excluded Inventions or Other Inventions, I hereby represent
and warrant that such third party or parties have validly and irrevocably
granted to me the right to grant the license stated above.
2.3 Assignment of Company Inventions. Inventions assigned to Sangamo, or to a
third party as directed by Sangamo pursuant to Section 2.6, are referred to in
this Agreement as “Company Inventions.” Subject to Section 2.4 (Unassigned or
Nonassignable Inventions) and except for Excluded Inventions set forth in
Attachment 1 and Other Inventions, I hereby assign to Sangamo all my right,
title, and interest in and to any and all Inventions (and all Intellectual
Property Rights with respect thereto) made, conceived, reduced to practice, or
learned by me, either alone or with others, during the period of my employment
by Company. To the extent required by applicable Copyright laws, I agree to
assign in the future (when any copyrightable Inventions are first fixed in a
tangible medium of expression) my Copyright rights in and to such Inventions.
Any assignment of Company Inventions (and all Intellectual Property Rights with
respect


2

--------------------------------------------------------------------------------

Exhibit 10.25
thereto) hereunder includes an assignment of all Moral Rights. To the extent
such Moral Rights cannot be assigned to Sangamo and to the extent the following
is allowed by the laws in any country where Moral Rights exist, I hereby
unconditionally and irrevocably waive the enforcement of such Moral Rights, and
all claims and causes of action of any kind against Company or related to
Company’s customers, with respect to such rights. I further acknowledge and
agree that neither my successors-in-interest nor legal heirs retain any Moral
Rights in any Company Inventions (and any Intellectual Property Rights with
respect thereto).
2.4 Unassigned or Nonassignable Inventions. I recognize that this Agreement will
not be deemed to require assignment of any Invention that is covered under
California Labor Code section 2870(a) (the “Specific Inventions Law”), as
detailed on Attachment 2.
2.5 Obligation to Keep Company Informed. During the period of my employment and
for one (1) year after termination of my employment, I will promptly and fully
disclose to Company in writing all Inventions authored, conceived, or reduced to
practice by me, either alone or jointly with others. In addition, I will
promptly disclose to Company all patent applications filed by me or on my behalf
within one (1) year after termination of employment. At the time of each such
disclosure, I will advise Company in writing of any Inventions that I believe
fully qualify for protection under the provisions of the Specific Inventions
Law; and I will at that time provide to Company in writing all evidence
necessary to substantiate that belief. Company will keep in confidence and will
not use for any purpose or disclose to third parties without my consent any
confidential information disclosed in writing to Company pursuant to this
Agreement relating to Inventions that qualify fully for protection under the
Specific Inventions Law. I will preserve the confidentiality of any Invention
that does not fully qualify for protection under the Specific Inventions Law.
2.6 Government or Third Party. I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.
2.7 Ownership of Work Product. I agree that Sangamo will exclusively own all
work product that is made by me (solely or jointly with others) within the scope
of my employment, and I hereby irrevocably and unconditionally assign to Sangamo
all right, title, and interest worldwide in and to such work product. I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101). I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
Company.
2.8 Enforcement of Intellectual Property Rights and Assistance. I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries. To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to Sangamo or its
designee, including the United States or any third party designated by Sangamo.
My obligation to assist Company with respect to Intellectual Property Rights
relating to such Company Inventions in any and all countries will continue
beyond the termination of my employment, but Company will compensate me at a
reasonable rate after my termination for the time actually spent by me at
Company's request on such assistance. In the event Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in this paragraph, I hereby irrevocably
designate and appoint Company and its duly authorized officers and agents as my
agent and attorney in fact, which appointment is coupled with an interest, to
act for and in my behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of this Agreement
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to Company any and all claims, of any nature whatsoever, which I now
or may hereafter have for infringement of any Intellectual Property Rights
assigned under this Agreement to Sangamo.
2.9 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure,


3

--------------------------------------------------------------------------------

Exhibit 10.25
licensing, or distribution of any source code owned or licensed by Company
except in strict compliance with Company’s policies regarding the use of such
software.
3.RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.
4.DUTY OF LOYALTY DURING EMPLOYMENT. I agree that during the period of my
employment by Company I will not, without Company's express written consent,
directly or indirectly (a) engage in any other employment or (b) engage in any
other activities that are competitive with, or would otherwise conflict with, my
employment by Company.
5.NO SOLICITATION OF EMPLOYEES, CONSULTANTS, OR CONTRACTORS. I agree that during
the period of my employment and for the one (1) year period after the date my
employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of Company,
solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any employee, consultant, or independent contractor of Company to
terminate his, her or its relationship with Company, even if I did not initiate
the discussion or seek out the contact.
6.REASONABLENESS OF RESTRICTIONS. I agree that I have read this entire Agreement
and understand it. I agree that this Agreement does not prevent me from earning
a living or pursuing my career. I agree that the restrictions contained in this
Agreement are reasonable, proper, and necessitated by Company’s legitimate
business interests. I represent and agree that I am entering into this Agreement
freely and with knowledge of its contents with the intent to be bound by the
Agreement and the restrictions contained in it.
7.NO CONFLICTING AGREEMENT OR OBLIGATION. I represent that my employment by
Company does not and will not breach any agreement with any former employer or
third party, including any noncompete agreement or any agreement to keep in
confidence or refrain from using information acquired by me prior to my
employment by Company. I further represent that I have not entered into, and
will not enter into, any agreement, either written or oral, in conflict with my
obligations under this Agreement.
8.RETURN OF COMPANY PROPERTY. Subject to the nondisclosure requirements of
Section 1.1 above, upon termination of my employment or upon Company’s request
at any other time, I will deliver to Company any and all of Company’s property
and equipment and any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company. I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company. In addition, if I have used any
personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company information, including but not limited to, Confidential
Information, I agree to provide Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed. I further agree that any property situated on
Company’s premises and owned by Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice.
9.LEGAL AND EQUITABLE REMEDIES.
9.1 I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.


4

--------------------------------------------------------------------------------

Exhibit 10.25
9.2 In the event Company enforces this Agreement through a court or arbitration
order, I agree that the restrictions of Sections 5 will remain in effect for a
period of twelve (12) months from the effective date of the order enforcing the
Agreement.
10.NOTICES. Any notices required or permitted under this Agreement will be given
to Company at its headquarters location at the time notice is given, and to me
at my address as listed on Company payroll, or at such other address as Company
or I may designate by written notice to the other. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt.
11.NOTIFICATION OF NEW EMPLOYER. If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.
12.GENERAL PROVISIONS.
12.1 Governing Law. This Agreement will be governed by and construed according
to the laws of the State of California as such laws are applied to agreements
entered into and to be performed entirely within California between California
residents.
12.2 Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.
12.3 Successors and Assigns. This Agreement is for my benefit and the benefit of
Company, its successors, assigns, parent corporations, direct and indirect
subsidiaries, affiliates, and purchasers, and will be binding upon my heirs,
executors, administrators and other legal representatives.
12.4 Survival. This Agreement shall survive the termination of my employment,
regardless of the reason, and the assignment of this Agreement by Company to any
successor in interest or other assignee.
12.5 Employment At-Will. I agree and understand that nothing in this Agreement
will change my at-will employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company's right to terminate my employment at any time, with or without
cause or advance notice.
12.6 Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right. Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.
12.7 Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.
12.8 Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter of this Agreement
and supersedes and merges all prior discussions between the parties; provided,
however, prior to the execution of this Agreement, if Company and I were parties
to any agreement regarding the subject matter hereof, that agreement will be
superseded by this Agreement prospectively only. No modification of or amendment
to this Agreement, or any waiver of any rights under this Agreement, will be
effective unless in writing and signed by me and an authorized officer of the
Company. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement. If no other agreement
governs nondisclosure and assignment of inventions during any period in which I
was previously engaged or am in the future engaged by Company


5

--------------------------------------------------------------------------------

Exhibit 10.25
as an independent contractor, the obligations pursuant to sections of this
Agreement titled “Confidential Information Protections” and “Assignment of
Inventions” shall apply.
8.2 





GARY LOEB:
I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT.






   
(Signature)
By:__________________________________________


Title:________________________________________


Date: ________________________________________




SANGAMO THERAPEUTICS, INC.:
ACCEPTED AND AGREED:








   
(Signature)
By: __________________________________________


Title: ________________________________________


Date: ________________________________________










6

--------------------------------------------------------------------------------



ATTACHMENT 1
PRIOR INVENTIONS
TO: Sangamo Therapeutics, Inc.
FROM: Gary Loeb
DATE:  
SUBJECT: Prior Inventions
1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Sangamo Therapeutics, Inc. (“Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
Company:
        No inventions or improvements.
        See below:
        
        
        
        Additional sheets attached.
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the intellectual property rights and duty of confidentiality with
respect to which I owe to the following party(ies):
Invention or Improvement Party(ies)  Relationship
1.      
2.      
3.      
        Additional sheets attached.






--------------------------------------------------------------------------------

Exhibit 10.25
ATTACHMENT 2


LIMITED EXCLUSION NOTIFICATION


This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:


(a) Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or
(b) Result from any work performed by you for Company.
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.


This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.






A-2


